TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00499-CV


                            Jose Fernandez Galan Palau, Appellant

                                                  v.

                           Flor De Maria Navarro Sanchez, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-FM-06-002234, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal, stating that the trial court’s later

ruling rendered the appeal moot. Appellee, who earlier filed a motion seeking to have the appeal

dismissed for want of jurisdiction, has filed a motion opposing the dismissal of the appeal until we

assess sanctions against appellant. We overrule appellee’s motion for sanctions, but will assess all

costs on appeal against appellant. We grant appellant’s motion and dismiss the appeal. Tex. R.

App. P. 42.1(a)(2). We further grant Susan Norman’s emergency motion to withdraw as appellant’s

counsel, leaving appellant’s additional retained attorney, Andres P. Chaumont, as counsel.



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: November 16, 2007